DETAILED ACTION
This Office action is in response to the application filed on 19 July 2022.
Claim 1 is presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkar US 2015/0221194 A1.
As to claim 1, Sarkar discloses substantially the invention as claimed, including a method of communicating sensor information (the data sets D1-D4 from monitored parameters like the RSSI, ToF, TDoA values) from a plurality of sensor devices (Figures 1-3, 11, 12, the tag(s)/peripheral device(s) 12, a smartwatch acted as another tag 14, [74]) to a controller device (Figures 1-3, 11, 12, the tag monitor/the smartphone 10, [63]), said method comprising:
obtaining (detecting/receiving) a sensed characteristic (filter data, e.g., monitored parameters like RSSI, ToF, TDoA, [110]-[113], [118]) in each of a first sensor device (the tag 12) and a second sensor device (at least another tag 14) (Figures 3, 4, 7, 11, 12 and associated text);
generating sensor information (providing the data sets from monitored parameters like the RSSI, ToF, TDoA values) indicative of the sensed characteristic obtained in each of the first sensor device and the second sensor device (Figures 3-8 and associated text, [81]-[87]);
transmitting, during a first time frame (a time interval, [116]-[117]), the sensor information from the first sensor device to the controller device (Figures 3-8 and associated text, each tag 12/14 periodically sends a signal to the monitor 10, which assesses the received signal to derive a measure of the separation between the two, [64]; and the tag 12 may be programmed to transmit signal its signal at pre-set intervals. Alternately, it may transmit its signal in response to a request from the monitor 10, [69]);
transmitting, during the first time frame, the sensor information from the second sensor device (Figures 1-3, 11 and associated text, each tag 12/14 periodically sends a signal to the monitor 10, which assesses the received signal to derive a measure of the separation between the two, [64]; and the tag 12 may be programmed to transmit signal its signal at pre-set intervals. Alternately, it may transmit its signal in response to a request from the monitor 10, [69]); and
during a second time frame (a time interval, [116]-[117]) subsequent to the first time frame, transmitting from a sensor device (another tag device 12) other than the second sensor device, the sensor information obtained in the second sensor device (Figures 3, 11 and associated text, if the user moves away from the monitor 10 while carrying the tagged item during another time interval, the provision of a buzzer 134 allows a tag to give an alarm to other BLE devices, [71], [76]).
The prior art coted in this Office action is: Sarkar US 2015/0221194 A1.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649